PER CURIAM:
Warren Chase appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Chase’s motion for injunctive relief and affirm for the reasons stated by the district court. See Chase v. The Prior and Present DOC Commissioners, No. 1:08-cv-00834-CCB (D.Md. Dec. 2, 2009). We note Chase failed to indicate in his complaint that any specific Defendant acted with deliberate indifference to his serious needs. See Smith v. Ozmint, 578 F.3d 246, 255 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.